Citation Nr: 1722135	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

 1.  Entitlement to service connection for the residuals of a left ankle injury.  

 2.  Entitlement to service connection for a right ankle disability, including as secondary to a left ankle disability.  

 3.  Entitlement to an increased rating in excess of 30 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in April 2014 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  

In May 2017, the Veteran submitted a claim for compensation under the provisions of 38 U.S.C.A. § 1151 involving deep venous thrombosis and pulmonary embolism as a result of VA medical treatment.  This matter has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran sustained a left ankle sprain during service, which is considered to have resolved.  

2.  The Veteran underwent left ankle surgery in 2008.  

3.  There is no basis to relate the in-service left ankle sprain with his currently demonstrated left ankle disability.  

4.  A right ankle disability was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not shown to be proximately due to or increased in severity by a service-connected disability.

5.  Throughout the appeal, the Veteran's bronchial asthma has been manifested by daily use of his bronchodilator with pulmonary function testing showing post-bronchodilator Forced Expiratory Volume in one second (FEV-1) of 66 percent predicted and the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 58 percent; without an indication that the Veteran has required monthly visits to a physician for care of exacerbations or intermittent use of corticosteroids for control of his asthma.


CONCLUSIONS OF LAW

1.  A chronic left ankle disability was neither incurred in nor aggravated by service and arthritis may not be presumed to have been. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A chronic right ankle disability was neither incurred in nor aggravated by service and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

3.  The criteria for an increased rating in excess of 30 percent for bronchial asthma have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6602 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in July 2014 pursuant to remand by the Board.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is further noted that, while the Veteran appeared for the July 2014 examination, he did not report for pulmonary function testing.  He was advised in the April 2014 remand that failure to appear and participate in any scheduled VA examination could result in the denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Ankle Disorders

The Veteran contends that service connection is warranted for bilateral ankle disabilities.  It is noted that during the Board hearing in September 2011, he testified that, while his STRs show an injury of the right ankle, he actually injured his left ankle during service.  He believes that the left ankle surgery that he underwent in 2008 is as result of the in-service injury.  Regarding the right ankle, he stated that this disability developed as a result of gait imbalance resulting from the left ankle disability.  

Review of the Veteran's STRs show that during service he sustained an injury of the left shin in May 1978 and an injury of the right ankle and right arm while playing basketball in February 1980.  As noted, the Veteran testified that it was actually the left ankle that was injured in February 1980.  The Board finds this testimony credible and acknowledges that the Veteran sustained a left ankle injury in service.  

Review of the record shows that post-service medical evidence includes VA treatment records dated from 1991 that include treatment for the Veteran's service-connected asthma, left hamstring or groin injury, and left shoulder and back injuries sustained in motor vehicle accidents.  While he was treated for medial calf pain in April 2005, he made no mention of a disability in either ankle and on examination the ankle joints appeared to be normal bilaterally.  

A private treatment record dated in November 2007 shows that the Veteran had sustained a left ankle injury that required a days rest and light work the following day.   VA treatment records include a May 2008 report of bilateral ankle pain, weakness and instability.  He reported an extended history of multiple inversion sprains, the left greater than the right.  Recent X-ray studies were negative for fractures.  In an August 2008 VA treatment record, it was reported that the Veteran had had numerous left ankle sprains, "too many to count."  The record goes on to report that the Veteran was crossing the street in December 2007 and had "caught his ankle in a pot-hole."  Since that time he had had persistent medial-sided ankle pain and swelling that had failed to improve despite rest, bracing and physical therapy.  An MRI revealed a fracture of the talus on the medial side.  The Veteran underwent surgery for fixation of the ankle and was noted, in September and October 2008, to be recovering well.  

An examination was conducted by VA in July 2014.  At that time the diagnoses were left ankle sprain in 1978, resolved, and fracture of the left ankle in 2007.  The medical history reported that the Veteran had sustained a left ankle sprain while playing football in 1978 for which he was put in a splint, given a boot, and placed on light duty for 30 days.  After this time he went back to full duty and did not report any problems for the remainder of his period in service.  He reported that his ankle had not, however, been the same.  The history went on to indicate that the Veteran sought care for his left ankle in 2008 after having had an ankle injury in late 2007 that resulted in a fracture.  Medical records review then showed that the Veteran had a history of several injuries of the left ankle over the years, the most severe being in November 2007 when he stepped in a pothole and twisted the ankle.  He had persistent medial-sided ankle pain and swelling and, while X-ray studies were initially negative, an MRI showed significant edema within the medial talar dome along with a cartilage defect.  The Veteran underwent a medial malleolar osteotomy.  The examiner went on to describe a January 2009 treatment report that showed the Veteran to be five months status post left talar dome OCD microfracture.  Physical therapy was recommended.  Regarding the right ankle, an MRI showed a medial talar dome OCD on that side as well.  Surgical intervention for this was not to be considered until the Veteran was back to 100 percent in the left side.  X-ray studies dated in November 2012 showed three screws present from the medial malleolus into the distal shaft of the tibia with mild degenerative changes within the medial aspect of the ankle mortise and a tiny inferior calcaneal spur.  

After examination, the examiner rendered an opinion regarding whether it was at least as likely as not that the current diagnosis of the left ankle and/or right ankle was at least as likely as not secondary to the left ankle sprain in service, or was the right ankle aggravated by the left ankle sprain in service.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the left ankle sprain in service had resolved and would thus not have aggravated the right ankle.  In addition, the examiner opined that the future fracture of the left ankle in 2007 was not caused by or the result of an ankle sprain in service.  Therefore, "there is no current condition of the right or left ankle that would have been caused by or the result of a left ankle sprain in service."  

The record shows that, despite the Veteran's contentions that he had a left ankle disability since service, the only medical opinion of record found that there is no basis to relate the Veteran's current right or left ankle disorders to the ankle sprain he sustained while on active duty.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, the record shows that the Veteran sought treatment since 1991 without mentioning a left ankle disorder.  The Board finds that if he had, in fact, been suffering from a left ankle disorder since service, he would have mentioned it at some time prior to 2007, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

The Board further notes the lack of post-service evidence showing ankle problems until 2007, nearly three decades after discharge from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of ankle complaints, symptoms, or findings for nearly three decades between the period of active service and the ankle complaints noted following an injury in 2007 is itself evidence which tends to show that the disease did not have its onset in service or for years thereafter.  

Regarding the Veteran's contention that his right ankle disorder is caused or aggravated by his left ankle disorder, as service connection is not established for the left ankle, service connection must be likewise denied for the right.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left or right ankle disabilities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Bronchial Asthma 

Service connection for bronchial asthma was granted by the RO in a July 1991 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 6602.  The rating was increased to 30 percent by rating decision in December 1999.  The Veteran submitted a claim for increased rating in September 2008.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  FEV-1 of 71- to 80-percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to Diagnostic Code 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97. 

When evaluating based upon pulmonary function testing (PFT), post-bronchodilator results are to be used in applying the evaluation criteria in the rating schedule, unless the post bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  

An examination was conducted by VA in June 2008.  At that time, the Veteran related that he used his Albuterol puffer six times per day, which was considered indicative of very poor control.  He stated that he had an asthma attack every three to four months, which he attributed to changes in the weather, particularly increased humidity.  He continued to have intermittent night sweats and a productive cough in the morning that resolved after two puffs.  He denied any effect on his occupation and had not had to call off work, but had had to go home early on occasion.  There was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  He had not been hospitalized since 2005 and this was for a gastrointestinal disorder and not for his respiratory disorder.  He did not require oxygen.  His last chest X-ray study was normal, with no heart enlargement.  Examination of the lungs showed them to be clear to auscultation, with no wheezes, rhonchi, rales, or crackles.  PFT in June 2008 showed mixed obstructive and restrictive lung disease.  FEV-1 was 50 percent predicted prior to bronchodilator administration and 66 percent predicted afterward.  FEV-1/FVC was 58 percent.  Diffusion study showed DLCO to be 81 percent predicted.  The diagnosis was asthma.  

An examination was conducted by VA in July 2014.  At that time, the Veteran reported that he had two attacks of asthma per month, although he used his Albuterol inhaler four to six times per day.  He had not been hospitalized for asthma.  It was indicated that he used inhalational bronchodilator and anti-inflammatory medication on a daily basis.  He did not use oral bronchodilators, antibiotics, or oxygen therapy.  He had not had any asthma attacks with episodes of respiratory failure in the past 12 months and had not required any physician visits for required care of exacerbations.  A chest X-ray study was negative.  The Veteran did not report for pulmonary function testing.  His respiratory condition was not found to impact his ability to work.  

Review of the record shows that throughout the appeal the Veteran's asthma has been manifested by daily use of his bronchodilator with PFT showing post-bronchodilator FEV-1 of 66 percent predicted and FEV-1/FVC of 58 percent.  There is no indication that the Veteran has required monthly visits to a physician for care of exacerbations or that intermittent use of corticosteroids has been required for control.  It is important to note that the Veteran did not report for updated PFT studies that could have demonstrated an increase in his disability.  Under these circumstances, as none of the criteria for a rating in excess of 30 percent have been demonstrated, an increased rating must be denied.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for bronchial asthma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's asthma directly corresponds to the schedular criteria for the 30 percent evaluation.  There is no indication that the Veteran has had frequent hospitalizations or work impairment as a result his service-connected asthma.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's asthma, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's pseudofolliculitis barbae. which is his only other service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the record shows that the Veteran is current employed, so a total rating based on individual unemployability (TDIU) is not for consideration.  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the residuals of a left ankle injury is denied.  

Service connection for a right ankle disability, including as secondary to a left ankle disability, is denied.  

An increased rating in excess of 30 percent for bronchial asthma is denied



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


